FERNEDING, J.
Epitomized Opinion
The original action was for divorce and alimony in the Franklin Common Pleas. Prior to the commencement of the action there had been a separation agreement between William Loos, plaintiff herein, and Catherine Loos, defendant, by which she received $15,000 in property. The lower court in its judgment, ordered Loos to pay the additional sum of $17,500. To this order, Loos prosecuted error to the Court of Appeals which said:
Whether the trial court was just and reasonable depends upon the question of the amount of the plaintiff’s wealth at the time of the decree. Loos made a property statement to a bank after conveyance of the property as specified in the separation agreement. Upon the theory, that Loos as a business man, in trying to establish credit with a commercial house, *92would not misrepresent to the president thereof, his financial circumstances, the court held that Loos should pay the additional $17500. Finding no prejudicial error the lower court’s judgment was affirmed.
Attorneys—Clarence Addison for Wm. Loos; Chas. G. Saffin for Catherine Loos, both of Columbus.